Citation Nr: 1826316	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-31 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent disabling for callus formation, plantar surface, right foot, claimed as right foot pain.

2. Entitlement to service connection for heel spurs, left foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to June 1987. 

This case comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Atlanta, Georgia.

In February 2018, the Veteran withdrew her request for a hearing. The Board hereby recognizes the hearing request as withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the entire appeal period, the service-connected right foot callus formation manifested by no more than a moderately severe foot injury.

2. The evidence of record does not indicate that the left foot heel spurs had their onset in service or had a causal connection or was associated with the Veteran's active military service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent rating for right foot callus formation have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2017).

2. The criteria for the establishment of service connection for left foot heel spurs have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran contends that her right foot callus formation has worsened. 

The Veteran's right foot disability is currently rated under DC 5284

DC 5284 provides ratings for foot injuries.  38 C.F.R. § 4.71a, DC 5284.  A 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is warranted for severe foot injuries.

In May 2010, the Veteran attended a VA foot examination.  She reported constant pain in the bottom of her foot that travels from bottom to heel. She also reported burning, aching, sharp, and cramping pain with a pain level of 8 on a scale of 1-10 that is exacerbated by physical activity.  Examination of the right foot did not reveal painful motion, edema, and disturbed circulation, and weakness, atrophy of the musculature, heat, redness, and instability.  She requires shoe inserts but no orthopedic shoes, corrective shoes, arch supports, foot supports, and buildup of the shoes.  The examiner diagnosed callus formation/planter surface right foot. 

In an April 2012 Statement in Support of Claim, the Veteran noted that she was still having pain on the right side and bottom of her foot. 

In February 2014, the Veteran attended a Foot Disability Benefit Questionnaire (DBQ) examination.  In pertinent part, the examiner diagnosed bilateral foot callosities.  The Veteran stated her feet are very swollen when wearing certain shoes, rubs against shoes, and hurts. 

In September 2015, the Veteran attended a Foot DBQ examination.  The examiner diagnosed bilateral foot calluses. The Veteran described pain in bottom of right foot. Upon examination, the examiner indicated pain severity as moderate. 

In January 2018, the Veteran attended a Foot Conditions DBQ examination. The examiner diagnosed bilateral foot callosities. The Veteran described aching sharp pain and flare-ups in which the pain increased. No level of pain severity was indicated for the Veteran's right foot callus formation.

Finally, the Veteran's treatment record show that the Veteran has been seen on a regular basis for feet symptoms and the shaving of callouses. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's right foot callus formation is best evaluated as 10 percent disabling for the entire appeal period. 

The Board recognizes that the evidence of record for the entire period details the Veteran's symptoms of various types of pain with regard to her right foot callus formation.  However, there is no evidence of edema, disturbed circulation, and weakness, atrophy of the musculature, heat, redness, and instability.  Further, the Board notes the September 2015 examiner's indication that the Veteran's pain severity was moderate. 

In coming to this determination, the Board has considered the Veteran's reports of intense pain and limitations of walking and standing.  Such reports are not found to support the next-higher 20 percent evaluation under DC 5284.  Rather, the objective findings upon examination, and the September 2015 examiner classification of the disability as mild to moderate with normal range of motion are deemed to be the most probative evidence as to the severity of the disability, particularly in light of the fact that the examiner was aware of the subjective complaints raised by the Veteran.  A 10 percent rating is appropriate, and no more, is appropriate for the entire appeal period.  See 38 C.F.R. § 4.71a, DC 5284.

In reaching the decisions above, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

III. Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that her left foot heel spurs are the result of her active duty service. 

With regard to the first element of service connection, a current disability, the Veteran has a current diagnosis of bilateral posterior calcaneal spurring.  See November 2011VAMC x-ray.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the service treatment records reflect that she neither complained of, nor sought treatment for, left heel spurs while in service.

With regard to the third element of service connection, nexus, the record before the Board does not indicate that a current left foot disability has a causal connection or was associated with the Veteran's military service.

VA examinations in February 1988, August 1988, February 2002, and August 2004 indicate no diagnosis of left foot heel spurs.

The May 2010 VA foot examination notes a May 2010 x-ray finding of right foot small plantar bony calcaneal spur only. 

A November 2011 VAMC x-ray indicates the first finding of left foot posterior calcaneal spurring.

Feet examinations in February 2014, September 2015, and January 2018 reveal no treatment or diagnosis of left foot heel spurs.

Based on the foregoing evidence, the record before the Board does not indicate that the Veteran's left foot heel spurs had their onset during the Veteran's active duty service or is causally related to any in-service event.  As noted above, her service treatment records contain no treatment or diagnosis of left foot heel spurs.  The Veteran was discharged from active duty in June 1987, and the earliest indication of left foot heel spurs was in the 2000's, decades after her military service.  Thus, the Board determines that its conclusion is more in keeping with the record as whole, which does not indicate the Veteran's left heel spur is of service origin.

Accordingly, while the Veteran contends that service connection for left heel spurs is warranted, the evidence of a nexus is limited to her self-reports.  In this particular case, the Board considers the causes and manifestations of the left heel spurs diagnosed decades after service to be a medical question that requires expertise beyond a lay person's general observation.  See Kahana v. Shinseki, 24 Vet. App. 248, 435 (2011).  To the extent the Veteran believes that her left heel spurs is due to service, as a lay person, she has not shown to possess any specialized training in the medical field.  Thus, the Veteran's opinion as to the origin and cause of her left heel spurs falls outside of the scope of her competency as a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1).  As such, the Veteran's lay statements are not considered probative.  Id.

For the reasons stated above, the preponderance of the evidence is against the claim of service connection for left heel spurs, because the record evidence does not indicate that the Veteran had this condition in service.  Likewise, the most competent and probative evidence does not indicate that the diagnosis of left heel spurs, decades after service, is related to the Veteran's period of military service.  Accordingly, service connection for left heel spurs is not warranted.

In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a rating in excess of 10 percent disabling for callus formation, plantar surface, right foot, claimed as right foot pain is denied.

Entitlement to service connection for heel spurs, left foot is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


